Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 2/13/20 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation “[t]he sports training aid of claim 1…using a method…based on data from the accelerometer sensors”, which claims an apparatus and a method of using that apparatus and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 3 also claims an apparatus and a method of using that apparatus and is thereby indefinite.  See MPEP 2173.05(p)(II).
Claim 5 includes the limitation “preferably” and it is unclear what the metes and the bounds are of the resulting claim.
Claim 11 includes the limitation of “still” and it is unclear if this is intended to mean the same thing or something different from the prior claimed “still position”.
Claim 13 includes the limitation of an “inclusion criterion” and it is unclear if this is the same as or different from the “inclusion criterion” claimed in Claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 includes the limitation that the gyro’s sensor readings are also used to determine the still position, however, Claim 1 includes the limitation that the still position is calculated using “accelerometer data” only, thereby, Claim 3 does not include all of the limitations of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-14 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1-14, the following limitations can be performed as a mental process by a human being, in terms of performing:
[…]
[…] provid[ing] […] feedback related to a motion fault of a studied sports motion performed by the user, and
[…] determin[ing], with the aid of motion data […], a still position corresponding to an event wherein the [user] is determined to be still, and
[…] keep[ing] track of the movements of the [user] relative to the still position, and
[…] activat[ing] […] the feedback stimulator upon […] detection of a sports motion fault of the studied sports motion of the user as represented by the motion path of the [user], and
[…] wherein an initial orientation of the [user] is calculated and set based on [certain motion] data of […], and [certain motion] data […] only, corresponding to the still position, and
wherein the further, dynamically changing orientation [user], is calculated based on angular rates from [other data], and [that other data] only, and
[…]detect[ing] that a particular type of movement has been initiated.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a sensor unit provided with a motion sensor module, a feedback stimulator or means for wirelessly communicating with a feedback stimulator; and a processor that performs functions in real-time, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a sensor unit provided with a motion sensor module, a feedback stimulator or means for wirelessly communicating with a feedback stimulator; and a processor that performs functions in real-time, these are generic, well-known, and conventional computing elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1a and 1b in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20060084516 A1 by Eyestone et al (“Eyestone”), in view of PGPUB US 20120259578 A1 by Bevilacqua et al (“Bevilacqua”).
In regard to Claim 1, Eyestone discloses a sports motion training aid comprising
a sensor unit,
	(see, e.g., Figure 4, selection 53);
the sensor unit being configured to be attachable to a user’s body or a user’s sports implement, and wherein the sensor unit is provided with:
-    a motion sensor module;
(see, e.g., paragraphs 70-71);
-    a feedback stimulator or means for wirelessly communicating with a feedback stimulator;
(see, e.g., paragraphs 68 and 209);
-    a processor;
	(see, e.g., paragraph 73);


(see, e.g., paragraph 79);
i)    wherein the sensor unit is intended to be attached to a user’s body or a user’s sports implement at a representative location, the representative location being bound to travel a path representative of the studied sports motion, and
(see, e.g., Figures 1, 6, and 7);
ii)    wherein the motion sensor module of the sensor unit comprises acceleration sensors and gyro sensors, and
(see, e.g., paragraph 70-71);
iii)    wherein the processor of the sensor unit is configured to determine, with the aid of data from the motion sensor module, a still position corresponding to an event wherein the sensor unit is determined to be still, and
(see, e.g., paragraphs 192 and 194);
iv)    wherein the processor is configured to keep track of the movements of the sensor module of the sensor unit relative to the still position, and
(see, e.g., paragraph 195);


(see, e.g., paragraph 143);
vi)    wherein an initial orientation of the sensor module is calculated and set based on accelerometer data of motion sensor module, and accelerometer data of motion sensor module only, corresponding to the still position, and
 (see, e.g., paragraphs 163, 192 and 194-195 in regard to determining the address position (“still position”));
vii)    wherein the further, dynamically changing orientation of the sensor unit, is calculated based on angular rates from the gyroscope of the motion sensor module, and angular rates from the gyroscope of the motion sensor module only, and
 (see, e.g., paragraphs 140-141 and 145 in regard to detecting a rotation or lack thereof based only on data from the gyroscope);
viii)    wherein the processor is configured to detect that a particular type of movement has been initiated.
(see, e.g., Figure 14, begin process swing).

Furthermore, while Eyestone teaches determining the still position by also employing gyroscope data, in an analogous reference Bevilacqua teaches only employing accelerometer data for that function (see, e.g., paragraphs 32-34);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have substituted the functionality taught by Bevilacqua for that of Eyestone in order to, e.g., decrease the complexity of the determination of the still position (see, e.g., Bevilacqua at paragraph 5) by only employing the sampled accelerometer data.
In regard to Claim 2, Eyestone teaches these features.  See, e.g., paragraph 140.
In regard to Claim 3, Eyestone teaches these features.  See, e.g., paragraph 194.
In regard to Claim 5, Eyestone teaches this feature.  See, e.g., paragraph 194.
In regard to Claims 6-7, see rejection of Claim 1..
In regard to Claim 8, Eyestone teaches this feature.  See, e.g., paragraph 83.
In regard to Claim 9-10, see rejection of Claim 1
In regard to Claim 11, Eyestone teaches this feature.  See, e.g., paragraphs 78-79 and 144.
In regard to Claims 12-13, Eyestone teaches these features.  See, e.g., paragraphs 78-79 and 144 and 157 in regard to employing upper and lower planes which are defined as being certain degrees of travel along an arc.
In regard to Claim 14, Eyestone teaches this feature.  See, e.g., paragraph 78.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eyestone in view of design choice.
In regard to Claim 4, while Eyestone teaches determining the address position based on a sample every so many fractional seconds (see, e.g., paragraph 140), however, it is merely a matter of design choice that the Applicant has claimed a time period of 1 to 5 seconds.  For example, Applicant’s own specification discloses that the time period may be between 1 and 5000 milliseconds.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715